By the Court,
Carey, J.
This cause was tried at March term, 1873, on an amended petition, answer and reply. The amended petition alleges that James Brennan, defendant (appellant in this court), is indebted to William Heenan, *130plaintiff (appellee in this court), in the sum of three thousand two hundred and fifty dollars, on a certain contract for the erection of a building in the city of Cheyenne. And also in the sum of five hundred and eighty-five dollars and fifty cents for extra work in and about said building, performed and done at the instance and request of appellant.
The answer of defendant admits the execution of the contract, and admits the claim for a portion of the extra work, but pleads an offset upon an account for two hundred and eighty-five dollars and twenty-five cents, and a counterclaim for alleged breaches of the contract, and also alleges payment of all moneys due plaintiff. The reply is a general denial.
The jury that-tried the case found for the plaintiff (appellee in this court) and assessed his damage at four hundred dollars., A motion was made to set aside the verdict and for a new trial, alleging the following reasons why the verdict should be set aside and a new trial granted, viz.: That the assessment of damages by the jury was excessive; that the verdict was not sustained by sufficient evidence; that the verdict was contrary to law; that the court erred in its instructions to the jury; and that the court erred in refusing to instruct the jury as requested.
The court, after argument, overruled the motion.
We are satisfied, from the examination of the entire record in this case, that no injustice was done the appellant by the verdict given by the jury in the court below.
Judgment affirmed.